Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.
 In that response, claims 1 and 10 were amended.  Claims 1, 2, 6, 7, and 9-20 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2, 6, 7, and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating or preventing organophosphate poisoning in a subject in need thereof, comprising administering to the subject  isoflurane, enflurane, halothane, sevoflurane, desflurane, xenon or argon in a therapeutically effective amount, does not reasonably provide enablement for treating or preventing organophosphate poisoning in a subject in need thereof, comprising administering to the subject an anesthetic or noble gas, that comprises, i.e., could contain anesthetic or noble gases other than  isoflurane, enflurane, halothane,  sevoflurane, desflurane, xenon or argon, in a therapeutically effective amount.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Claims 1, 2, 6, 7, and 9-20 encompass methods of treating or preventing organophosphate poisoning in a subject in need thereof, comprising administering to the subject an anesthetic or noble gas, that comprises, i.e., could contain anesthetic or noble gases other than  isoflurane, enflurane, halothane,  sevoflurane, desflurane, xenon or argon, in a therapeutically effective amount.  While the Applicant’s disclosure may be enabling for methods of treating or preventing organophosphate poisoning in a subject in need thereof, comprising administering to the subject a therapeutically effective amount isoflurane, enflurane, halothane,  sevoflurane, desflurane (collectively defined as “halogenated anesthetic”, para.0021, pre-grant publication US 2019/0231713), xenon or argon, it does not enable such treating or preventing by administering .  
Anesthetic or noble gases include not only the recited isoflurane, enflurane, halothane,  sevoflurane, desflurane, xenon or argon, but also nitrous oxide (N2O or laughing gas), cyclopropane, butane, helium, radon, etc.  Therefore administration of “an anesthetic or noble gas in a therapeutically effective amount…, wherein the anesthetic or noble gas comprises isoflurane, enflurane, halothane, sevoflurane, desflurane, xenon or argon” encompasses any combinations of anesthetic and/or noble gases that comprise a fraction or a sub-therapeutic amount of the isoflurane, enflurane, halothane,  sevoflurane, desflurane, xenon or argon.  
The level of ordinary skill in medical care of organophosphate poisoning would be high as trained physicians would practice pain management.  However the level of predictability in anesthesia is low as occurrence of pain and intensity or perception of pain differs widely among individuals. 
Applicant does not appear to disclose guidance or methods of how to specifically treat or prevent organophosphate poisoning, comprising administering to the subject a therapeutically effective amount of an anesthetic or noble gas, that comprises, i.e., could contain anesthetic or noble gases other than  isoflurane, enflurane, halothane,  sevoflurane, desflurane, xenon or argon. The disclosure does not include any animal models or in vitro data tending to support any clinical attainment of treating or preventing organophosphate poisoning using any gas other than isoflurane.   
Considering the state of the low level of predictability art, including the unpredictability of preventing pain, wide variability among individuals, and the lack of guidance provided in the 
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with claims 1, 2, 6, 7, and 9-20.  None of the dependent claims resolves these issues and are therefore also included in this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9-13, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Testylier (Testylier, G., et al., Cerebral edema induced in mice by a convulsive dose of soman. Evaluation through diffusion-weighted magnetic resonance imaging and histology, Toxicology and Applied Pharmacology 220 (2007) 125–137).
Regarding claims 1, 2, 7, 12, 13, 18, and 19, Testylier discloses administering 2% isoflurane in 60% O2 to mice intoxicated by a convulsive dose of soman, and examining their brain after 3 or 24 hours with magnetic resonance imaging, while the mice are under anesthesia (title; abstract; p.127 MRI studies, p.128 Effects of isoflurane/N2O anesthesia on soman-induced seizures and brain damage, p.130 Effect of isoflurane/ N2O anesthesia on soman-induced seizures and on brain damage, p.135 Influence of isoflurane/ N2O anesthesia on soman-induced seizures and neuropathology; Figs. 6, 7 and accompanying text).  Anesthetization with isoflurane can be characterized as “treated” for or prevented from experiencing pain, which is a symptom of organophosphate poisoning.  Applicant’s definitions of “treat”, “prevent”, and “co-administer” (paras. 0021-22, 0029, pre-grant publication US 2019/0231713) encompass such administration.
Testylier does not specifically disclose administering isoflurane earlier than 3 hours post soman exposure as in claims 1 and 6, or administering for less than about 10 minutes as in claims 1 and 9-11.  
However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to administer isoflurane earlier than 3 hours after exposure to soman because (i) Testylier discloses that isoflurane exposure after 3 hours was effective, “spiking activity and EEG power peaked during the first hour and slowly declined thereafter” (p.132 rt. col., italicization added), and “topographical distribution of soman-induced lesions is strongly related to the duration of the initial seizures…” (p.135 right not found … when seizure activity is arrested early, within 10 to 20 min after seizure onset” (p.125 Introduction), and (iii) the skilled person would have desired to treat the subject as soon as feasible upon the patient’s presentation to medical care.  Therefore treating someone who had been exposed to an organophosphate poison by administering a counteracting active agent as quickly as possible after the exposure, cannot be considered nonobvious.  
Also the skilled person would have been motivated to modify the method of Testylier and administer isoflurane for a shorter duration of about 3 or about 4 minutes as in claims 1 and 9-11, because Testylier discloses as follows.
Approximately 3 to 4 min after induction of isoflurane/ N2O anesthesia (starting 3 h postsoman), EEG patterns rapidly changed to almost flat tracings (Fig. 6C) and EEG power fell below the pre-soman baseline level. This situation persisted throughout the 90-min period of anesthesia. After the end of anesthesia, spiking activity and then status epilepticus progressively reappeared in approximately 30 min (Fig. 6D).

(P.130, Effect of isoflurane/N2O anesthesia on soman-induced seizures and on brain damage, emphases added.)  The skilled person therefore would have understood that isoflurane administration for as short as about 3 to 4 minutes could attain antiepileptogenic effect, and further depending on the subject’s particular exposure level.  The present claims do not specify any specific measure or degree of treatment and thus they encompass the modest or temporary “treatment” seen in Testylier. 
Regarding “wherein …the subject exhibits a decrease in seizure activity, seizure severity or neurodegeneration as compared to a subject that has not been administered the anesthetic or noble gas” in claim 1, a clause that “simply expresses the intended result of a 
Regarding claims 15 and 16, Testylier does not specifically disclose increasing isoflurane dose during administration.  However the skilled person would have exercised no more than standard medical care in starting an antidote active agent at a low dose, and then increasing the dose as necessary while monitoring a patient’s response, until the desired outcome is achieved, which could be 1 minute or less depending upon the particular patient’s level of exposure, physiological response to isoflurane concentration, and any other co-administered active agent.

Claims 1, 2, 6, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Testylier (Testylier, G., et al., Cerebral edema induced in mice by a convulsive dose of soman. Evaluation through diffusion-weighted magnetic resonance imaging and histology, Toxicology and Applied Pharmacology 220 (2007) 125–137) as applied to claims 1, 2, 6, 7, 9-13, 15, 16, 18, and 19 above, and further in view of Sawyer (Sawyer, T.W., et al., Non-cholinergic intervention of sarin nerve agent poisoning, Toxicology 294 (2012) 85– 93).
Testylier does not specifically disclose the isoflurane concentration up to about 5% or oxygen concentration in claims 14 and 20 or oximes as in claim 17. 
Sawyer reports protective effects of isoflurane regimen on sarin poisoning in swine and discloses administering 5% isoflurane in a carrier gas of 100% oxygen at instrumentation, i.e., 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Testylier and Sawyer and administer up to 5% isoflurane with oxygen at up to 100% as recited in the instant claim(s). The skilled person would have been suggested to do so because both references are drawn to treating organophosphate exposure by administering isoflurane, and Sawyer discloses that 5% isoflurane is safe to administer, and that isoflurane-anesthetized “animals breathing 100% oxygen, survived very large doses of GB (350 µg/kg; isoflurane, …)” (3.2  GB cholinesterase activity).  Furthermore it “is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  MPEP §2144.06 (I) (citations omitted).  Therefore co-administration of an oxime as in claim 17 is prima facie obvious. 

Response to Arguments
Although new rejections are made above Applicant’s arguments are addressed now to the extent they have not been rendered moot and are relevant to the above rejections.  
Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive. Applicant argues that Testylier does not suggest “administering isoflurane to the subject,..for less than about 10 minutes, starting the administration at about 5 minutes to about 60 
In response it is first noted that the current claims are not directed to administering isoflurane, or only the “halogenated anesthetics”, xenon, and argon are in claim 1, but to any anesthetic or noble gas that comprises the “halogenated anesthetics”, xenon, and argon.  In other words, the claims as written are far broader than administration of isoflurane alone.  
Next, it is not disputed that Testylier administered isoflurane to the animals for anesthesia.  However the mice were subject to a convulsive dose of soman, in other words,  organophosphate poisoning.  Testylier specifically noted the distinct effects from isoflurane administration, including approximately 3 to 4 min after induction of isoflurane/ N2O anesthesia (starting 3 h postsoman), EEG patterns rapidly changed to almost flat tracings (Fig. 6C) and EEG power fell below the pre-soman baseline level ((p.130, right col.), displayed less severe edema compared to non-anesthetized mice (P.131, left col.), and prior reports of reducing “neuronal injury and [ ] revers[ing] edema progression through suppression of Glu-mediated excitotoxicity and neural depolarizations (p.135, right col.; see Figs. 6, 7 and accompanying text).  Therefore that Testylier used isoflurane for anesthesia rather than to treat soman poisoning does not render its finding any less relevant.
Applicant further argues that Testylier does not teach or suggest the recited decrease in seizure activity/severity or neurodegeneration because in Testylier spiking activity and seizures reappeared 90 minutes after cessation of anesthesia.  (Remarks, 9-11, May 4, 2021.)
In response, as noted above, a clause that “simply expresses the intended result of a process step positively recited” in a method claim is not given weight.  MPEP not found … when seizure activity is arrested early, within 10 to 20 min after seizure onset” (p.125 Introduction).  Some quantitative measure at a specific time point could be necessary to overcome obviousness and distinguish over Testylier.  

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615